688 F.2d 951
29 Fair Empl.Prac.Cas.  1441,30 Empl. Prac. Dec. P 33,051EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Appellee,v.FORD MOTOR COMPANY, Appellant.
No. 79-1515.
United States Court of Appeals,Fourth Circuit.
Submitted Aug. 2, 1982.Decided Sept. 20, 1982.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte; James B. McMillan, District Judge.
John R. Wester and Richard A. Vinroot, Charlotte, N. C.  (Fleming, Robinson, Bradshaw & Hinson, P. A., Charlotte, N. C., on brief), for appellant.
Vince J. Blackwood, E. E. O. C., Washington, D. C.  (Leroy D. Clark, Gen. Counsel, Joseph T. Eddins, Jr., Associate Counsel, Beatrice Rosenberg, Asst. Gen. Counsel, E. E. O. C., Washington, D. C., on brief), for appellee.
Before WINTER, Chief Judge, BUTZNER, Circuit Judge, and HOFFMAN,* Senior District Judge.
PER CURIAM:


1
In EEOC v. Ford Motor Co., 645 F.2d 183 (4 Cir. 1981), a case instituted by EEOC under Title VII, we affirmed a judgment of the district court finding discrimination in employment by refusal to hire, practiced against ten women, including applicants Judy Gaddis and Rebecca Starr, and remanded the case to the district court to consider further remedies.  The judgment of the district court awarded back pay to the women against whom discrimination had been practiced.


2
On review of our decision in Ford Motor Company v. Equal Employment Opportunity Commission, --- U.S. ----, 102 S.Ct. 3057, 73 L.Ed.2d 721 (1982), our holding with regard to the amount of back pay awarded to Gaddis and Starr was reversed but in other respects our decision was not disturbed.  With respect to Gaddis and Starr, the Court held that "absent special circumstances", neither was entitled to back pay after the date in 1973 when Ford offered them employment.


3
In obedience to the mandate of the Court, we amend our former judgment by vacating the back pay awards to Gaddis and Starr and remanding their claims to the district court for reconsideration and recomputation in accordance with the Court's decision in Ford Motor Company.  In all other respects our judgment is unchanged.  Costs shall be equally divided between the parties.



*
 Honorable Walter E. Hoffman, Senior United States District Judge for the Eastern District of Virginia, sitting by designation